ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 has been entered.
 Response to Amendment
The amendments made to claims 12, 13, 18, and 24-30 in the response filed 6/4/21 is acknowledged.
Claims 12-31 are pending in the application, with claims 22 and 23 withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on 11/15/21.

The application has been amended as follows: 
Claim 12 (Currently Amended by Examiner): A method for mitigating a symptom of pelvic organ prolapse utilizing an intravaginal support device, the method comprising: 
posterior wall, the insertion guide arranged on at least part of an outer surface of the contracted bag and extending from a vaginal orifice side end of the contracted bag to a vaginal depth side end of the contracted bag;

expanding the contracted bag inside the vagina to form an expanded bag by fluid flowing into the contracted bag through an opening such that a degree of expansion is greater on a vaginal anterior wall side of the expanded bag than a vaginal posterior wall side of the expanded bag, so as to hold the intravaginal support device inside the vagina and wherein  a maximally extended part of the expanded bag extends into a region in a vaginal anterior wall between a pubic tissue and a uterine neck; and 
directly supporting the uterine neck from below with the expanded bag of the intravaginal support device.
Claim 13 (Currently Amended by Examiner): The method according to claim 12, comprising:
compressing a ring-shaped body  to a predetermined circumferential position to cause the fluid to flow out of the expanded bag, thereby contracting the expanded bag; and
removing the contracted bag and the insertion guide from inside the vagina.
Claim 14 (Currently Amended by Examiner): The method according to claim 12, wherein the expanding the contracted bag inside the vagina by the fluid flowing into the contracted bag through the opening so as to hold the intravaginal support inside the vagina comprises: 
locking  the maximally extended part of the expanded bag extending into the region in the vaginal anterior wall between the pubic tissue and the uterine neck into place.
Claim 17 (Currently Amended by Examiner): The method according to claim 13, comprising:
pressing the ring-shaped body to cause the fluid to flow out of the expanded bag, thereby adjusting [[the]]an amount of expansion of the expanded bag for retaining the intravaginal support device inside the vagina.
Claim 22 (Currently Rejoined and Amended by Examiner): The method according to claim 12, further comprising: 
providing the insertion guide with a cover, which covers an entirety of the vaginal depth side end of the contracted bag; 
wherein the inserting the insertion guide into the vagina together with the contracted bag is accomplished with  a fluid injection device; 
 wherein the fluid flowing into the contracted bag is injected by the fluid injection device; and 
controlling an expanding direction of the contracted bag with the cover.
Claim 23 (Currently Rejoined and Amended by Examiner): The method according to claim 12, wherein the insertion guide is composed of two members, which are relatively rotatable through a shaft, the method further comprising: 
rotating a member of the members on [[the]]a vaginal depth side of the vagina about the shaft from [[a]]the vaginal posterior wall  toward the vaginal anterior wall ; and 
promoting expansion of the contracted bag toward the vaginal anterior wall .
Claim 24 (Currently Amended by Examiner): A method for mitigating a symptom of pelvic organ prolapse utilizing an intravaginal support device, the method comprising: 
 of the intravaginal support device, the insertion guide arranged on at least part of an outer surface of the contracted bag and extending from a vaginal orifice side end of the contracted bag to a vaginal depth side end of the contracted bag; 
pushing the ring-shaped body toward a depth of the vagina to dispose the insertion guide on a vaginal posterior wall in a region between a pubic tissue and a uterine neck; 
expanding the contracted bag inside the vagina to form an expanded bag by fluid flowing into the contracted bag through the opening such that a degree of expansion is greater on a vaginal anterior wall side of the expanded bag than a vaginal posterior wall side of the expanded bag, so as to hold the intravaginal support device inside the vagina and wherein  a maximally extended part of the expanded bag extends into  a vaginal anterior wall in the region between the pubic tissue and the uterine neck; and
directly supporting the uterine neck from below with the expanded bag of the intravaginal support device.
Claim 25 (Currently Amended by Examiner): The method according to claim 24, comprising:
compressing the ring-shaped body  to a predetermined circumferential position to cause the fluid to flow out of the expanded bag, thereby contracting the expanded bag; and
removing the contracted bag and the insertion guide from inside the vagina.
Claim 26 (Currently Amended by Examiner): The method according to claim 24, wherein the expanding the contracted bag inside the vagina by the fluid flowing into the contracted bag through the opening so as to hold the intravaginal support inside the vagina comprises: 
 the maximally extended part of the expanded bag extending into the vaginal anterior wall in the region between the pubic tissue and the uterine neck into place.
Claim 27 (Currently Amended by Examiner): The method according to claim 24, wherein the expanding the contracted bag inside the vagina by the fluid flowing into the contracted bag through the opening so as to hold the intravaginal support inside the vagina comprises:
generating a tension in a direction perpendicular to a direction of going from a vaginal orifice toward [[a]]the depth of the vagina, between the expanded bag which makes contact with the vaginal anterior wall and the insertion guide which makes contact with the vaginal posterior wall.
Claim 28 (Currently Amended by Examiner): The method according to claim 24, wherein the expanding the contracted bag inside the vagina by the fluid flowing into the contracted bag through the opening so as to hold the intravaginal support inside the vagina comprises:
pressing of the contracted bag during expansion by the insertion guide so as to promote the expansion of the contracted bag in a direction of the vaginal anterior wall.
Claim 29 (Currently Amended by Examiner): The method according to claim 24, comprising:
compressing the ring-shaped body  to cause the fluid to flow out of the expanded bag, thereby adjusting [[the]]an amount of expansion of the expanded bag for retaining the intravaginal support device inside the vagina.
Claim 30 (Currently Amended by Examiner): The method according to claim 24, comprising:
.
Reasons for Allowance
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 12, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method for mitigating a symptom of pelvic organ prolapse utilizing an intravaginal support device, the method comprising: inserting an insertion guide into a vagina together with a contracted bag while sliding the insertion guide on a vaginal posterior wall; expanding the contracted bag inside the vagina to form an expanded bag by fluid flowing into the contracted bag through an opening such that a degree of expansion is greater on a vaginal anterior wall side of the expanded bag than a vaginal posterior wall side of the expanded bag, so as to hold the intravaginal support device inside the vagina and wherein a maximally extended part of the expanded bag extends into a region in a vaginal anterior wall between a pubic tissue and a uterine neck; and directly supporting the uterine neck from below with the expanded bag of the intravaginal support device, in combination with all other features recited in the claim. The closest prior art to date is Astani et al. US 2007/0089750 A1, which discloses a method for treating pelvic floor prolapse using a vaginal splint 100 (fig. 2 and [0014]), the vaginal splint comprising an insertion guide 102/104a/150 (figs. 2-2b, the base portion 102 and apical section 104a forming the outer frame as described in [0030], and the thin membrane 150 forming the bottom of the splint as described in [0034]; since this outer frame/bottom surround the bag 152, they can function as an insertion guide). Astani also discloses a contracting/expanding bag 152 (figs. 3-3b and [0034]) that directly supports the uterine neck (fig. 7). However, Astani fails to disclose a maximally extended part of the expanded bag extending into a region in a vaginal anterior wall between a pubic tissue and a uterine neck. On the contrary, Astani’s bag 152 comprises the greatest diameter at the distal 
Regarding independent claim 24, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method for mitigating a symptom of pelvic organ prolapse utilizing an intravaginal support device, the method comprising: inserting the intravaginal support device into a vagina, the intravaginal support device including an insertion guide together with a contracted bag and a ring-shaped body surrounding an opening of the intravaginal support device; expanding the contracted bag inside the vagina to form an expanded bag by fluid flowing into the contracted bag through the opening such that a degree of expansion is greater on a vaginal anterior wall side of the expanded bag than a vaginal posterior wall side of the expanded bag, so as to hold the intravaginal support device inside the vagina and wherein a maximally extended part of the expanded bag extends into a vaginal anterior wall in the region between the pubic tissue and the uterine neck; and directly supporting the uterine neck from below with the expanded bag of the intravaginal support device, in combination with all other features recited in the claim. For the same reasons above as described for claim 12, Astani, the closest prior art to date, fails to disclose a maximally extended part of the expanded bag extending into a vaginal anterior wall in the region between the pubic tissue and the uterine neck (the detailed analysis will not be repeated here for brevity). Furthermore, no other reference to date has been found in the prior art that could properly modify Astani to teach this .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulick US 2,638,093 discloses a vaginal device with an inflatable bag 25 and insertion guide 4 (fig. 1)
Weitzner US 5,609,559 discloses an intravaginal device with an inflatable body 12 and insertion guide 80 (fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHELLE J LEE/Examiner, Art Unit 3786